Order entered July 15, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00730-CV

            IN RE ARTY LOGISTICS & TRANSPORTATION, LLC, Relator

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-08112

                                           ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is DISMISSED. We ORDER the parties to bear their own costs of this original proceeding.

                                                     /s/   JIM MOSELEY
                                                           JUSTICE